Title: To Thomas Jefferson from Robert Patterson, 1 January 1807
From: Patterson, Robert
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Mint of U.S. Jany 1st. 1807.
                        

                        At the commencement of the present year, I have the honour of laying before you a Report of the operations of the Mint during the last year.
                  From the Treasurer’s annual statement, it will appear, that during this period there have been struck at the mint, gold coins to the amount of 324,505 dollars, and silver coins to the amount of 471,319 dollars; making the total amount 795,824 dollars, and the number of pieces 1,111,409.
                  By comparing this year’s coinage of the precious metals with that of the ten preceding years, the time that the Mint had been in full operation, it will appear, that though the expence has been comparatively moderate, yet the amount struck is nearly double the average annual amount during that period, and the number of pieces (the most accurate measure of the quantity of labour) considerably more than quadruple.
                  This favourable circumstance may, in a great measure, be ascribed to the regular supply of bullion, furnished chiefly by the Bank of the United States, and the Bank of Pennsylvania; nor is there any doubt of a like supply during the current year.
                  It will be observed, that but little has been done in the coinage of copper during the last year. This was owing to the cent-press requiring a new screw, and other repairs, which it was not easy to procure; and besides, it was but seldom that a hand could be spared for this purpose, from the more urgent business of the mint.
                  Arrangements are, however, now made for carrying on this coinage, during the present year, which, it is hoped, will fully supply all current demands for this species of coin.
                  I have the honour to be with sentiments of the most perfect esteem, Your obedt. Servt.
                        
                            R. Patterson
                     
                        
                    